SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month ofDecember 2010 Commission File Number 1-34129 CENTRAIS ELÉTRICAS BRASILEIRAS S.A. - ELETROBRÁS (Exact name of registrant as specified in its charter) BRAZILIAN ELECTRIC POWER COMPANY (Translation of Registrant's name into English) Avenida Presidente Vargas, 409 - 13th floor, Edifício Herm. Stoltz - Centro, CEP 20071-003, Rio de Janeiro, RJ, Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX MARKET ANNOUNCEMENT We hereby inform our shareholders and the market in general that in the Aneel auction #. 08/2010, held on this date, the companies of the Eletrobras System were winners of the following lots : Venture Power MVA Investment R$ RAP Winner R$ Discount % Winner SS Foz do Chapecó 230/138 KV (Lot B) Empresa de Transmissão de Energia do Rio Grande do Sul - wholly owned subsidiary of Eletrosul Centrais Elétricas S.A. SS Corumbá 345/138KV (Lot C) Consortium Caldas Novas: - Furnas Centrais Elétricas S.A. (49.90%); - Desenvix Energias Renováveis S.A. (25.05%); - Santa Rita Com. e Instalações Ltda. (12.525%); e -CEL Engenharia Ltda. (12.525%) SS Lucas do Rio Verde 230/138KV (Lot F) 75 Centrais Elétricas do Norte do Brasil S.A. - Eletronorte According to Notes of Auction Allowed Annual Revenue Rio de Janeiro, November 29, 2010. Armando Casado de Araújo CFO and Investor Relations Officer SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:December 10, 2010 CENTRAIS ELÉTRICAS BRASILEIRAS S.A. - ELETROBRÁS By: /
